DETAILED ACTION
Applicants’ arguments, filed 28 January 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onoue et al. (WO 2017/150692 A1).
Onoue et al. (hereafter referred to as Onoue) is drawn to a method for producing particles, as of Onoue, title and abstract. Onoue teaches the following method for making particles, as of page 33, Example 1, reproduced below.

Cyclosporine (product name: CYCLOSPORIN A, available from Tokyo Chemical Industry Co., Ltd.) (0.5 parts by mass), hydroxypropylcellulose (HPC-SSL, weight average molecular weight: 15,000 or more but 30,000 or less, viscosity at 20 degrees Celsius: 2.0 mPa · s or more but 2.9 mPa · s or less, available from Nippon Soda Co., Ltd.) (9.5 parts by mass), and ethanol (available from KANTO CHEMICAL CO., INC.) (500 parts by mass) were mixed and stirred using a stirrer (device name: magnetic stirrer, available from AS ONE Corporation) at 1,000 rpm for 1 hour to obtain a mixed solution. The resultant mixed solution was filtered through a filter having an average pore diameter of 1 micrometer (product name: MILLEX, available from Merck) to obtain a Liquid A. A specific gravity of the Liquid A was 0.821.
The resultant Liquid A was discharged from discharging ports using a liquid-column resonance liquid-droplet discharging device (device name: GEN4, available from Ricoh Company, Ltd.) to form liquid droplets. The liquid-column resonance liquid droplet discharging device was the device 

As best understood by the examiner, the above process is understood to teach the required discharging step and the required solidifying step.
As to claim 1, the claim requires that the active substance is dispersed in the liquid in the liquid storing unit. In a separate embodiment, Onoue teaches the following, as of page 17, paragraph 0072, reproduced below.

The liquid may include no solvent, provided that the physiologically active substance is dissolved, the physiologically active substance is dispersed, or the physiologically active substance is in the liquid state under conditions under which the liquid is discharged. Alternatively, particle components may be melted.

As such, Onoue teaches that the physiologically active may be dispersed in the liquid. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).
As to claim 1, the claim has been amended to require that after solidification, the physiologically active substance is dispersed in a solid state. Onoue teaches a solid dispersion on at least page 46, paragraph 0156. In such a solid dispersion, the physiologically active substance would have been dispersed in a solid state. Additionally, Onoue also teaches an example in which the drug is tranilast, as of Onoue, page 46, paragraph 0156, reproduced below.

    PNG
    media_image1.png
    324
    1065
    media_image1.png
    Greyscale

As best understood by the examiner, the melting point of tranilast is about 166 degrees Celsius. Additionally, HPC is understood to refer to hydroxypropyl cellulose, and is solid. As such, the skilled artisan would have understood that this composition of Onoue comprises a solid drug in a solid polymer which is dispersed in a liquid solvent. This appears to be what is recited by the instant claims. The examiner also notes that Onoue teaches multiple combinations of solid drugs with solid polymers and liquid solvents, as of Onoue, page 41, Table 1, reproduced below.

    PNG
    media_image2.png
    934
    762
    media_image2.png
    Greyscale

As to claim 1, the claim requires a particle with an average particle diameter ranging from 12 µm to 100 µm and a particle size distribution ranging from 1.00 to 1.50. Onoue teaches a particle size distribution of between 1.00 and 1.50, as of page 29, last paragraph. Onoue teaches particles with a diameter of 3.33-3.50 µm in page 33, paragraph 0115. Onoue, page 56, claim 5, teaches a 1-10 µm diameter. This is smaller than the diameter recited by the instant claims. Nevertheless, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 
As to claim 4, Onoue teaches stirring in the above-reproduced paragraph. This is understood to read on the required vibration device. Onoue also teaches applying vibration in the abstract.
As to claim 5, Onoue teaches a piezo electric element as of page 21, paragraph 0083.
As to claim 6, Onoue teaches a conveying gas, as of Onoue, page 32, top paragraph, wherein the conveying gas may be air. This is understood to read on the required air flow.
As to claim 8, cyclosporine A, as of Onoue, is understood to be a pharmaceutical compound.
As to claim 9, Onoue teaches a solid dispersion, as of page 46, paragraph 0156.
As to claim 10, the method of Onoue reproduced above is understood to form fine particles.
As to claim 11, Onoue teaches hydroxypropyl cellulose, as of the above-reproduced text. As best understood by the examiner, hydroxypropyl cellulose is slightly soluble in water and is biodegradable.
Note Regarding Reference Date: The instant application claims foreign priority to two Japanese applications, the earliest of which was filed on 9 February 2018. As such, for the purposes of this analysis, the instant application is understood to have an effective filing date of 9 February 2018.
102(a)(1) – English Publication: Onoue was published in English on 8 September 2017. This is less than one year earlier than the earliest effective filing date of the instant application. The Onoue publication also names inventors that are not named in the instant application. As such, a rejection is not precluded based upon the grace period exceptions of AIA  35 U.S.C. 102(b)(1)(A). See MPEP 2153.01(a).
102(a)(2): Onoue was effectively filed earlier than the effective filing date of the instant application. As the inventive entity in Onoue is not the same as in the instantly claimed invention, the exceptions under AIA  35 U.S.C. 102(b)(2)(A) would not appear to be applicable. See MPEP 2154.01(c).
102(a)(1) – Possible Earlier Japanese Publication: The examiner cites Japanese publication JP 2016-042424. This reference appears to be associated with PCT/JP2017/008384, which is the same PCT application as that associated with the Onoue reference. This document may have been available as early as 5 January 2017, as of page 2 of JP 2016-042424, relevant text reproduced below.

    PNG
    media_image3.png
    870
    1122
    media_image3.png
    Greyscale

As such, to the extent that JP 2016-042424 was published in Japanese on 5 January 2017 and is an English translation of Onoue, this would indicate that the contents of Onoue were published in Japanese over a year prior to the earliest effective filing date of the instant application of 9 February 2018, and that the exceptions under 35 U.S.C. 102(b)(1)(A) would not have been applicable.



Claims 1-2 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (International Journal of Pharmaceutics, Vol. 519, 2017, pages 213-219) in view of Onoue et al. (WO 2017/150692 A1) in view of.


    PNG
    media_image4.png
    276
    576
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    364
    594
    media_image5.png
    Greyscale

Suzuki teaches the following process, as of Suzuki, page 214, section 2.2, relevant text reproduced below, with text added by the examiner in brackets.

In the present study, HPC-SSL [Examiner note: this is hydroxypropylcellulose] was used for an ASD/CsA, [Examiner note: this is an amorphous solid dispersion of cyclosporine A] and the FDD [Examiner note: This refers to fine droplet drying] process using RICOH MH2420 (RICOH, Tokyo, Japan), an inkjet head, was conducted for preparation of the ASD/CsA (Fig. 1). Briefly, CsA (100 mg) and HPC-SSL (1900 mg) were dissolved in 1,4-dioxane. The 1,4-dioxane is a volatile solvent and can completely dissolve both CsA and HPC-SSL, and therefore was employed as a solvent in the present study. The solute concentration was 2% (w/v) to stably generate uniform droplets by atomization, and the solution was mixed for 1 h under constant stirring of 1000 rpm using a magnetic stirrer (AS ONE, Osaka, Japan), followed by filtration through a 1-mm filter. The filtered solution was fed at feed rate of 3 g/min into drying chamber using RICOH MH2420 with nozzle hole diameter of 8 mm. The atomized solution was dried with dry air. The dried particles were collected by cyclone separator into collection device. For the FDD process, the typical process parameters were frequency of piezo element, air flow temperature, and air flow rate, and these parameters were 310 kHz, 24 °C, and 50 m3/h, respectively. Spray-dried ASD formulation of CsA was also prepared as a reference formulation. Spray drying was performed using 2-fluid nozzle as an atomizer and Pulvis Mini Spray GS310 (Yamato Scientific Co., Ltd, Tokyo, Japan) under the following conditions: spray 3/h.

The above-reproduced figure 1A shows holes. The relevant liquid comprising the polymer is a solvent in which hydroxypropyl cellulose and cyclosporine A has been dissolved. The spray drying process of the above-reproduced paragraph is understood to be a form of a solidifying step.
For the purposes of this rejection, the examiner understands that Suzuki fails to teach dispersing a drug in a liquid, at least because Suzuki teaches dissolving a drug in a liquid.
Onoue is drawn to a method for producing particles, as of Onoue, title and abstract. This method may entail dispersing a therapeutically active agent in a liquid, forming droplets therefrom, and solidifying the droplets. See the rejection above over Onoue by itself.
Onoue does not teach the required drug content. Onoue also does not teach that the air flow is substantially perpendicular to the discharging direction of droplets.
It would have been prima facie obvious for one of ordinary skill in the art to have used the method of Suzuki to have conducted the process of Onoue. Both Suzuki and Onoue are drawn to methods of making particles comprising a physiologically active agent comprising preparing droplets comprising a liquid, a physiologically active substance, and a polymer, followed by solidification of said droplets. Onoue teaches that the physiologically active substance may be dissolved or dispersed, as of Onoue, page 17, paragraph 0072. As such, the skilled artisan would have been motivated to have conducted the process of Suzuki with physiologically active substance dispersed 
As to claim 1, the claim requires the physiologically active substance dispersed in a solid state. This appears to be taught by Suzuki, given that Suzuki refers to its composition as an amorphous solid dispersion, as of Suzuki, page 213, title and abstract.
As to claim 1, the claim requires a particle size of 12 µm to 100 µm with a narrow particle size distribution. Suzuki teaches smaller particles, as of page 216, Figure 3(B), reproduced below.

    PNG
    media_image6.png
    442
    583
    media_image6.png
    Greyscale

As such, the particles of Suzuki are smaller than the claimed particles, though appear to have a narrow size distribution. Nevertheless, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a process comprising discharging a liquid comprising drug and polymer through holes and solidifying to form a particle is taught by the prior art; as 
As to claim 2, the claim requires a specific content of therapeutic agent. Suzuki teaches a content of 100 mg drug and 1900 mg polymer, as of Suzuki, page 214, section 2.2. This is 5% drug, which is less than the required 25% drug. This differs from the requirements of claim 2, and therefore does not anticipate claim 2. Nevertheless, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a process comprising discharging a liquid comprising drug and polymer through holes and solidifying to form a particle is taught by the prior art; as such, it would not have been inventive for the skilled artisan to have determined optimum or workable ranges of drug concentration by routine experimentation.
As to claim 4, the stirring described in the above-reproduced paragraph from Suzuki is understood to read on the required vibration.
As to claim 5, the above-reproduced paragraph and figure from Suzuki teaches a piezoelectric element.
As to claim 6, the above-reproduced paragraph from Suzuki teaches an air flow. While the above-reproduced paragraph does not appear to teach the reason for the air flow, the skilled artisan would have expected that the air flow would have prevented 
As to claim 7, as best understood by the examiner, the above-reproduced structure in figure 1B of Suzuki shows that the discharging direction of droplets and the direction of air flow are substantially perpendicular. This is because the direction of air flow through the drying chamber is down, whereas the direction of discharging droplets to the cyclone separator is to the side, as of figure 1B, reproduced above.
As to claim 8, cyclosporine A, as of Suzuki, is understood to be a pharmaceutical compound.
As to claim 9, Suzuki teaches a solid dispersion, as of Suzuki, abstract.
As to claim 10, the composition formed by the method of Suzuki is understood to be in a state of fine particles.
As to claim 11, Suzuki teaches cyclosporine A as the drug and hydroxypropylcellulose as the polymer. As best understood by the examiner, hydroxypropylcellulose is slightly water soluble and is biodegradable.
Note Regarding Reference Date: The instant application claims foreign priority to two Japanese applications, the earliest of which was filed on 9 February 2018. Suzuki was published online on 16 January 2017. This is over a year earlier than the earliest effective filing date. As such, Suzuki is prior art under AIA  35 U.S.C. 102(a)(1), and the exceptions under AIA  35 U.S.C. 102(b)(1) would not appear to be applicable.


Response to Arguments Regarding Obviousness Rejection
Applicant has presented arguments regarding the previously applied obviousness rejection, as of applicant’s response on 28 January 2021 (hereafter referred to as applicant’s response). These arguments are addressed below.
Applicant’s arguments regarding the obviousness rejection relate to multiple different issues. One such issue concerns the presence of a solid state. Another such issue concerns the particle size and size distribution. The arguments regarding the particle size and size distribution relate to both to the prima facie case of obviousness and potential unexpected results. These arguments are addressed below.
Solid State vs. Liquid State: In applicant’s response, page 5, bottom paragraph, applicant cites paragraph 0072 of Onoue in support of the position that Onoue teaches that the physiologically active substance is dispersed in a state that is other than a solid state. This paragraph is reproduced below.

    PNG
    media_image7.png
    133
    893
    media_image7.png
    Greyscale

To the extent that Onoue teaches that the physiologically active substance is in a liquid state rather than a solid state, this teaching appears to indicate that the physiologically active substance may optionally be dispersed in the liquid state. It does not appear to indicate that the physiologically active substance must be dispersed in the liquid state. Elsewhere in the Onoue reference, such as on pages 41 and 43, Onoue 
Particle Size: Applicant argues that Onoue teaches particles in the single micron size range, as of Onoue, page 5, bottom paragraph. Applicant appears to indicate that it is difficult to alter the size of the particle due to the size of the discharging hole in Onoue and Suzuki, as of applicant’s response, paragraph bridging pages 5-6.
This is not persuasive. To the extent that particle size of the final product is caused by the size of the discharging hole, the skilled artisan would have been motivated to have optimized the size of the discharging hole. The optimization rationale, set forth as of page 12 of the prior office action on 2 November 2020 and also set forth above, would appear to be applicable to the discharging hole in the manner that it is applicable to particle size.
Applicant makes further arguments that the particle size in the prior art differs from the claimed particle size, as of page 6 of applicant’s response. Applicant also argues that the prior art fails to teach the required general conditions.
The examiner disagrees with regard applicant’s arguments regarding the general conditions. The prior art teaches the required steps of discharging droplets and solidifying said droplets to produce a particle. As such, the prior art is understood to teach the required general conditions discussed in MPEP 2144.05(II)(A). Both the prior art and the claimed invention are drawn to a method of making particles entailing small 
Dissolution Time: Applicant argues that by increasing particle size, dissolution time is able to be increased, as of applicant’s response, page 7, top paragraph.In support of this position, applicant cites paragraph 0104 of the instant specification in support of this position.
This is not persuasive. It is unclear to what portion of the instant specification applicant is referring as the paragraphs in the instant specification as filed are not numbered. Additionally, paragraph 0104 of US 2019/0247314 A1, which is the publication of the instant application, does not disclose dissolution time.
Regardless, the examiner reviewed the instant specification to find a comparison between particles made by the claimed method as compared with particles made by the method of the prior art, and the examiner did not find such comparative data in the instant specification. The burden is on applicant to establish that results are unexpected and significant, and to be of probative value, objective evidence should be supported by actual proof. See MPEP 716.02(b)(I) and 716.01(c)(I). Applicant does not appear to have met this burden.
Sustained Release: Applicant then argues that the claimed invention results in sustained release, as of applicant’s response, page 7, bottom paragraph. This is not persuasive because it fails to distinguish the claimed invention from the prior art. Onoue teaches sustained release on page 5, paragraph 0016, page 45 paragraph 0152, page 46, paragraph 0156, and elsewhere in the reference. Suzuki teaches constant release, as of page 213, abstract. This constant release is understood to be a form of sustained release. As such, the prior art is understood to teach the required sustained release. That the instantly claimed method is drawn to sustained release particles fails to differentiate the claimed invention from the prior art because the prior art is also drawn to sustained release particles. To the extent that applicant is arguing that the small diameter of the particles of the prior art renders the particles incapable of sustained release, this does not appear to be correct in view of the fact that Onoue teaches sustained release and Suzuki teaches constant release.


Additional Cited Art
As an additional relevant reference, the examiner cites Chemical Book (https://www.chemicalbook.com/ChemicalProductProperty_US_CB3289228.aspx accessed 2 February 2021, pages 1-2). Chemical Book teaches the melting point of Tranilast, which is 166.2-168.2 °C. This indicates that tranilast is a solid at room temperature.
The examiner clarifies that Chemical Book is not part of the statement of rejection. In contrast, Chemical Book has been cited by the examiner in order to rebut 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,772,836. Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the following reasons.
Instant claim 1 is drawn to a particle producing method. This method entails discharging a liquid from discharge holes on a liquid-storing unit to form droplets, and solidifying said droplets.

The instant and conflicting claims differ because the conflicting claims recite a number of features not recited by the instant claims, such as a liquid-column resonance liquid chamber and a standing wave. Nevertheless, the subject matter of the conflicting claims appears to be within the scope of that of the instant claims. This results in a prima facie case of anticipatory-type non-statutory double patenting.
The instant and conflicting claims differ because the particles made by the method of the conflicting claims are sized from 1-10 µm (as of conflicting claim 6), whereas the particles made by the method of the instant claims are sized from 12-100 µm. Nevertheless, it would have been prima facie obvious for one of ordinary skill in the art to have optimized the particles of the conflicting claims to have been in the size range recited by the instant claims. Where the general conditions of the instant claims are taught by the conflicting claims, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A), wherein the applied rationale is understood to refer to obviousness-type non-statutory double patenting rejections as well as to obviousness rejections. In this case, the conflicting claims recite the general conditions of a particle-producing method comprising discharging droplets and solidifying said droplets. As such, it would not have been inventive for the skilled artisan to have determined the optimum or workable ranges of particle size by routine experimentation.

Response to Arguments Regarding Double Patenting Rejection
In applicant’s response, page 8, applicant requests that the double patenting rejection be held in abeyance. As such, this rejection has been maintained.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612